11th
Court of Appeals
                                                                  Eastland,
Texas
                                                                        Opinion
 
Garland Fleming
Appellant
Vs.       Nos.
11-05-00175-CR & 11-05-00176-CR -- Appeals from Dawson County
State of Texas
Appellee
 
Garland
Fleming is attempting to appeal the trial court=s
denial of two pro se motions requesting nunc pro tunc orders.  We dismiss the appeals for want of
jurisdiction.
In
his motions filed in the trial court, Fleming asks the trial court to reform
the sentences in his 1998 convictions. 
Upon receipt of Fleming=s
notices of appeal, the clerk of this court wrote Fleming advising him that the
trial court=s denial
of his motions did not appear to be appealable and requesting that Fleming
respond showing grounds for continuing these appeals.  
Fleming
has responded by forwarding copies of the April 1, 2005, orders denying his
motions for nunc pro tunc orders. 
Fleming has also filed a pro se response in which, for the first
time,  he asserts that the trial court=s 1998 judgments are Avoid and voidable@ and are Aabsolutely
null and void and incapable of being confirmed, ratified, or enforced in any
manner or to a degree.@
[1]
The
April 1, 2005, orders are not appealable orders.  The appeals are dismissed for want of
jurisdiction.
 
June 9, 2005                                                                            PER
CURIAM
Do not
publish.  See TEX.R.APP.P.
47.2(b).
Panel consists of:  Arnot, C.J., and
Wright, J., and McCall, J.




[1]These arguments might be appropriate for a proceeding
pursuant to TEX. CODE CRIM. PRO. ANN. art. 11.07 (Vernon 2005).